DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 4 include the limitation “….wherein the predetermined flow rate is a value larger than a minimum operating flow rate of the burner”.  Since the predetermined flow rate is pertaining to the flow of water through the hot water flow path and the flow rate of the burner would appear to correspond to the flow of gas to the burner it is unclear how a comparison is being made between a flow rate of a liquid with the flow rate of a gas.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 11, 14, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaoka et al (8,322,313).  Yamaoka et al discloses a water heating apparatus (1) includes a burner (22), a heat exchanger (21) for performing heat recovery from a combustion gas generated by driving combustion of the burner; a hot water flow path (51, 52) connected to the heat exchanger in a manner enabling entry of water into the heat exchanger and discharge of heated hot water; and a pump (53), wherein a hot-water circulation route is settable (SEE column 4, lines 41-65), the hot-water circulation route circulates hot water discharged from the heat exchanger to be re-entered into the heat exchanger by operation of the pump (SEE Figure 1), and when a state of a hot-water supply operation in which the burner drives combustion is changed to an end state, hot water in the heat exchanger is circulated in the hot-water circulation route to suppress deposition of scale (SEE column 2, lines 41-60, ie: when the burner stops, the pump continues to operate).  In re claim 2, Yamaoka et al further discloses a control means (6) storing a data which defines a pump operation start condition for operating the pump during execution of the hot-water supply operation, wherein when the pump operation start condition is satisfied during execution of the hot-water supply operation, operation of the pump is started by control of the control means (SEE  column 4, line 59 – column 5, line 32).  In re claim 8, Yamaoka et al implicitly discloses  wherein an operating speed of the pump is higher after the hot-water supply operation is ended than during execution of the hot- water supply operation (SEE column 2, lines 46-55).  In re claims 11 & 14, Yamaoka et al discloses wherein in a case where the hot- water supply operation continues without being ended although a predetermined first time has elapsed since operation of the pump is started, operation of the pump is stopped (SEE column 2, lines 51-54).  In re claims 17 & 18, Yamaoka et al discloses 
wherein after operation of the pump is started, at the time when a temperature of hot water flowing out of the heat exchanger drops to a predetermined temperature or below, or at the time when a predetermined second time has elapsed since the hot-water supply operation is ended, operation of the pump is stopped (SEE column 6, line 61 – column 7, line 12).  

Claim(s) 1, 2 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ando (8,584,625).  Ando discloses a water heating apparatus (SEE Figure 1) including a burner (23); a heat exchanger (25) for performing heat recovery from a combustion gas generated by driving combustion of the burner; a hot water flow path (3) connected to the heat exchanger in a manner enabling entry of water into the heat exchanger and discharge of heated hot water; and a pump (4), wherein a hot-water circulation route is settable (SEE column 3, lines 25-41), the hot-water circulation route circulates hot water discharged from the heat exchanger to be re-entered into the heat exchanger by operation of the pump, and when a state of a hot-water supply operation in which the burner drives combustion is changed to an end state, hot water in the heat exchanger is circulated in the hot-water circulation route to suppress deposition of scale (SEE Abstract and column 7, lines 43-67).  In re claim 2, Ando further discloses a control means (5) storing a data which defines a pump operation start condition for operating the pump during execution of the hot-water supply operation, wherein when the pump operation start condition is satisfied during execution of the hot-water supply operation, operation of the pump is started by control of the control means (SEE column 4, lines 62-67).  In re claim 8, Ando inherently discloses an operating speed of the pump being higher after the hot-water supply operation is ended than during execution of the hot- water supply operation, since the pump is started when the burner is shut off.  

Claim(s) 1-7, 11-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okada et al (9,970,682).  Okada et al discloses a water heating apparatus (SEE Figure 1) including a burner (26); a heat exchanger (28) for performing heat recovery from a combustion gas generated by driving combustion of the burner; a hot water flow path (8, 32) connected to the heat exchanger in a manner enabling entry of water into the heat exchanger and discharge of heated hot water; and a pump (6), wherein a hot-water circulation route is settable (SEE column 8, lines 43-56), the hot-water circulation route circulates hot water discharged from the heat exchanger to be re-entered into the heat exchanger by operation of the pump (SEE Figure 1), and when a state of a hot-water supply operation in which the burner drives combustion is changed to an end state, hot water in the heat exchanger is circulated in the hot-water circulation route to suppress deposition of scale (SEE Abstract and column 3, lines 1-8).  In re claim 2, Okada et al discloses a control means (82) storing a data which defines a pump operation start condition for operating the pump during execution of the hot-water supply operation, wherein when the pump operation start condition is satisfied during execution of the hot-water supply operation, operation of the pump is started by control of the control means (SEE column 6, lines 50-63).  In re claims 3 & 4, Okada et al implicitly discloses that during execution of the hot- water supply operation, when an incoming-water flow rate of incoming water to the heat exchanger decreases from a state exceeding a predetermined flow rate to the predetermined flow rate, operation of the pump is started, wherein the predetermined flow rate is a value larger than a minimum operating flow rate of the burner (SEE column 11, lines 1-15).  In re claims 5-7, Okada et al implicitly discloses that wherein during execution of the hot- water supply operation, when an incoming-water flow rate of incoming water to the heat exchanger decreases and a decrease range or a decrease rate is equal to or greater than a predetermined value, operation of the pump is started (SEE column 11, lines 52-67).  In re claims 11-13, Okada et al implicitly discloses wherein in a case where the hot- water supply operation continues without being ended although a predetermined first time has elapsed since operation of the pump is started, operation of the pump is stopped (SEE column 12, lines 1-12).   In re claims 15 & 16, Okada et al discloses a fan (36) capable of supplying air to the burner, wherein the fan operates even after driving combustion of the burner is stopped to cause air to act on the heat exchanger (SEE Abstract and column 12, lines 58-67).  

Allowable Subject Matter
Claims 10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             July 28, 2022